DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20150259880, hereinafter Sharma) in view of Denbraber et al. (US 6032093, hereinafter Denbraber).
Regarding claims 1, 9 and 16, Sharma teaches an automated system for a machine, a motor grader and a work machine comprising:
a controller; 
a plurality of position sensors to deliver information regarding a position of a work tool of the machine to the controller (See at least Sharma: Fig. 4; Para. 0032);
wherein the controller receives information regarding a location of a machine structure of the machine, … (See at least Sharma: Fig. 4; Para. 0032);
wherein the controller is configured to receive operator commands regarding one or more functions of the work tool of the machine (See at least Sharma: Fig. 4; Para. 0028); and…
Yet, Sharma does not explicitly teach:
…wherein the controller is configured to establish a first virtual boundary proximate to the machine structure in view of the information regarding the location of the machine structure… 
wherein, when the work tool reaches the first virtual boundary, the controller inhibits one or more functions of the work tool while at the same time allowing other functions of the work tool.
However, in the same field of endeavor, Denbraber teaches:
…wherein the controller is configured to establish a first virtual boundary proximate to the machine structure in view of the information regarding the location of the machine structure (See at least Denbraber: Fig. 1; Col. 2, lines 31-43) … 
wherein, when the work tool reaches the first virtual boundary, the controller inhibits one or more functions of the work tool while at the same time allowing other functions of the work tool (See at least Denbraber: Fig. 1; Col. 44-55).
It would have been obvious to one of ordinary skill in the art to include in an automated system for a machine, a motor grader and a work machine of Sharma with virtual boundaries to inhibit certain functions of a machine as taught by Denbraber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Regarding claims 2 and 17, Sharma in combination with Denbraber teaches the system and the work machine of claims 1 and 16. Denbraber further teaches:
wherein the controller further establishes a second virtual boundary proximate to the machine structure, wherein the second virtual boundary is closer to the machine structure than the first virtual boundary (See at least Denbraber: Fig. 1; Col. 2, lines 31-43).
It would have been obvious to one of ordinary skill in the art to include in the system and the work machine of Sharma with virtual boundaries to inhibit certain functions as taught by Denbraber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Regarding claims 3 and 18, Sharma in combination with Denbraber teaches the system and the work machine of claims 2 and 17. Denbraber further teaches:
when the work tool reaches the second virtual boundary, the controller inhibits all the functions of the work tool that would allow the work tool to encroach the second virtual boundary (See at least Denbraber: Fig. 1; Col. 2, lines 44-55).
It would have been obvious to one of ordinary skill in the art to include in the system and the work machine of Sharma with virtual boundaries to inhibit certain functions as taught by Denbraber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Regarding claims 4, 13 and 19, Sharma in combination with Denbraber teaches the system, the motor grader and the work machine of claims 2, 9 and 17. Denbraber further teaches:
wherein a movement of the work tool is limited by the controller as the work tool comes near to the first virtual boundary (See at least Denbraber: Fig. 1; Col. 2, lines 44-55).
It would have been obvious to one of ordinary skill in the art to include in the system, the motor grader and the work machine of Sharma with virtual boundaries to inhibit certain functions as taught by Denbraber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Regarding claim 5, Sharma in combination with Denbraber teaches the system of claim 1. Denbraber further teaches:
wherein the controller establishes a plurality of virtual boundaries having different distances from the work tool, and wherein different functions of the work tool are inhibited or allowed depending on the location of the work tool relative to each of the plurality of virtual boundaries (See at least Denbraber: Fig. 1; Col. 2, lines 44-55).
It would have been obvious to one of ordinary skill in the art to include in the system of Sharma with virtual boundaries to inhibit certain functions as taught by Denbraber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Regarding claim 6, Sharma in combination with Denbraber teaches the system of claim 1. Sharma further teaches:
wherein the machine structure is a tire of the machine (See at least Sharma: Fig. 1 and 3).

Regarding claims 7 and 12, Sharma in combination with Denbraber teaches the system and the work machine of claims 6 and 11. Denbraber further teaches:
wherein the controller further establishes a second virtual boundary proximate to the machine structure, wherein the first virtual boundary is 150 mm from a surface of the tire and the second virtual boundary is 50 mm from the surface of the tire (See at least Denbraber: Fig. 1; Col. 2, lines 51-55).
	As setting distance is a common activity for setting safety perimeter,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have setting certain distance of Denbraber and incorporate it into the system and the work machine of Sharma since there are a finite number of identified, predictable potential solutions (i.e. different distance) to the recognized need (safety) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (setting safety perimeter).

Regarding claims 8, 15 and 20, Sharma in combination with Denbraber teaches the system, the motor grader and the work machine of claims 1, 9 and 16. Sharma further teaches:
wherein the plurality of position sensors includes linear position sensors and angular sensors (See at least Sharma: Fig. 4; Para. 0032, 0034).

Regarding claim 11, Sharma in combination with Denbraber teaches the motor grader of claim 9. Denbraber further teaches:
wherein the controller further establishes a second virtual boundary proximate to the front tires and the rear tires, wherein the second virtual boundary is closer to the front tires and the rear tires than the first virtual boundary, wherein when the blade reaches the second virtual boundary, the controller also inhibits the vertical movement of the blade towards the tire (See at least Denbraber: Fig. 1; Col. 2, lines 31-55).
It would have been obvious to one of ordinary skill in the art to include in the motor grader of Sharma with virtual boundaries to inhibit certain functions as taught by Denbraber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Regarding claim 14, Sharma in combination with Denbraber teaches the motor grader of claim 9. Sharma further teaches:
wherein the controller further receives information regarding a location of a cab ladder of the machine (See at least Sharma: Fig. 1), and…
Denbraber further teaches:
wherein the controller is configured to establish a first virtual boundary proximate the cab ladder in view of the information regarding the location of the cab ladder (See at least Denbraber: Fig. 1; Col. 2, lines 51-55).
	As setting protection location is a common activity for securing safety,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have setting protection for user/operator ladder of Denbraber and incorporate it into the motor grader of Sharma since there are a finite number of identified, predictable potential solutions (i.e. different access point for user or operator) to the recognized need (safety) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (securing safety).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 discloses “the when the blade reaches the first virtual boundary, the controller inhibits rotational movement and horizontal movement of the blade towards the tire while allowing vertical movement of the blade”.
The closest prior art of record is Sharma. Sharma teaches “The control system 100 generally includes an electronic controller 102 configured, for example, via a control algorithm, to receive a plurality of instructions from various sensors and/or operator commands, and to responsively provide instructions to control various machine actuators and/or communicate with the machine operator”.
Another closest prior art of record is Denbraber. Denbraber teaches “The first boundary 20 is located around a portion of the work machine 15. The implement 10 is not permitted to enter the area between the first boundary 20 and the work machine 15. If desired, the second boundary 25 may be determined. The second boundary 25 is also located around a portion of the work machine 15. Between the first boundary 20 and the second boundary 25 is an area where a limited maximum speed of the implement 10 is engaged”.
In regards to claim 10, Sharma taken either individually or in combination with Denbraber fails to teach or render obvious an apparatus for disclosing: “the when the blade reaches the first virtual boundary, the controller inhibits rotational movement and horizontal movement of the blade towards the tire while allowing vertical movement of the blade”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663